856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harold JESTER, Jr., Petitioner-Appellee,v.WHIRLPOOL CORPORATION, Defendant-Appellee.
No. 87-3671.
United States Court of Appeals, Sixth Circuit.
Aug. 31, 1988.

Before KEITH and DAVID A. NELSON, Circuit Judges, and PATRICK J. DUGGAN, District Judge*.
PER CURIAM:


1
Plaintiff, Harold Jester, Jr.  ("Jester"), appeals from an order of the district court granting defendant Whirlpool Corporation's ("Whirlpool") motion for a directed verdict and dismissal of his claim for breach of employment contract.


2
Jester was rehired by Whirlpool in 1983 after a two-year layoff, before which he had compiled an unsatisfactory absenteeism record.  At the time of his rehiring, Jester was informed of the need to improve this record.  However, during the course of his employment by Whirlpool from 1983 until his termination, Jester's absenteeism rate continued to be unsatisfactory due to his hypoglycemic condition.  Although Jester provided doctor's excuses for his absences, Jester was repeatedly warned that failure to improve his attendance record would result in dismissal.  On May 24, 1985, Jester was terminated by Whirlpool.


3
Jester contends that his at-will employment agreement was modified by Whirlpool so as to create an implied agreement that he would be terminated only for just cause by both his employee handbook and a Whirlpool practice of just-cause terminations.  At trial, at the close of all the evidence, the trial court granted Whirlpool's motion for directed verdict, concluding that no representation that excused absences would not result in termination was ever made;  and also concluding, somewhat indirectly, that Whirlpool was justified in terminating Jester.  Based on our review of the briefs, record, and arguments submitted by counsel, we see no reason to disturb the judgment below.  Therefore, we affirm the decision of the district court.



*
 Honorable Patrick J. Duggan, U.S. District Court for the Eastern District of Michigan, sitting by designation